Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT

The application has been amended as follows: 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 10-15 previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I and II as set forth in the Office action mailed on 8/25/2020 is hereby withdrawn and claims 10-15 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 
Claims 16-21 and 24-25 are cancelled. 

Carlyn Burton on 1/4/2021



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Search for prior art does no reveal any references covering a subject matter of independent claim 1 and dependent claims 2-9.
Independent claim 1 recites a specific polyamide comprising phenyl phosphonic acid residue in a main chain.
The closest prior art is represented by the following prior art references:
1. Asrar et al (US 5750603) teaches a flame-retardant polyamide that is the polycondensation product of at least one dicarboxylic acid, at least one diamine and a flame-retarding carboxyphosphinic acid monomer (see Abstract) resulting in a polymer of the following formula:

    PNG
    media_image1.png
    144
    383
    media_image1.png
    Greyscale

However, the claimed polymer has a different structure:

    PNG
    media_image2.png
    41
    372
    media_image2.png
    Greyscale




2. Burrows et al (US 3585170) a polyamide, formed from a reaction between hexamethylene diammonium adipate, cyclohexylphosphonic acid,  hexamethylenediamine and p-toluene-sulphonamide (see Example 1 at 4:60). 

Cyclohexylphosphonic and adipic acids can be replaced by phenylphosphonic (see 3:20) and  terephthalic acids (see 4:25).
However, Burrows fails to teach –O- bonds between phosphorus atom and hydrocarbon residue and aromatic diamine.
As a result, claims 1-15 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765